Broyles, C. J.
1. A judgment sustaining a plea of res judicata to a suit, though generally controlling, is not “final,” within the meaning of section 6138 of the Civil Code of 1910, and this is true although the necessary effect of the judgment is to entitle the defendant, as a matter of course, to a judgment dismissing the suit; and a direct bill of exceptions will not lie to such a judgment. Johnson v. Battle, 120 Ga. 649 (48 S. E. 128); City of Tallapoosa v. Brock, 143 Ga. 599 (85 S. E. 755); W. & A. R. Co. v. Williams, 146 Ga. 27 (90 S. E. 478); Brock v. Tal*54lapoosa, 19 Ga. App. 793 (92 S. E. 289); English v. Rosenkrantz, 150 Ga. 745 (105 S. E. 292); English v. Rosenkrantz, 26 Ga. App. 116 (105 S. E. 657).
Decided November 17, 1932.
Paul J. Varner, Joseph II. Boss, for plaintiff in error.,
Tyson & Tyson, contra.
2-, In the instant ease the bill of exceptions contains only three assignments of error. The first is on a judgment overruling a demurrer to a plea of res judicata; the second is on a judgment striking a traverse to the plea of res judicata; and the third is on a judgment sustaining the plea of res judicata. A direct bill of exceptions will not lie to any of these judgments, and this court is without jurisdiction to entertain the case.

Wril of error dismissed.


Hooper, J., concurs. MacIntyre, J., not presiding.